Citation Nr: 0611531	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision for the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  An inservice stressor to support a diagnosis of PTSD has 
not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran claims that he is entitled to service connection 
for PTSD as the result of his service.  

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In September 2003, the veteran was 
sent VCAA notification.  This note predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection for PTSD and whether or not 
the claimant or VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide any service medical 
records he may have and copies of any private treatment 
records in his possession that pertained to the claim.  The 
letter described examples of the types of evidence the 
veteran could submit and included statements from persons who 
knew him in service.  He was also asked to complete and 
return the provided PTSD Questioaire.  VCAA notification 
predated adjudication of this claim.  See Mayfield 

v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
The veteran did not provide the requested questionnaire and 
his claim was considered on the evidence of record.  The RO 
denied his claim on December 2003 and he was provided a copy.  
Thereafter, the RO reviewed additional evidence that was 
received and provided the veteran with a statement of the 
case in April 2004 that reiterated the substance of the VCAA, 
including a request that the claimant complete the PTSD 
Questionnaire that was enclosed.  He was advised of the 
elements for service connection and that his claim was denied 
because the evidence failed to contain a verified stressor.  
In response, the claimant completed the PTSD Questionnaire 
and submitted it to the RO in June 2004.  The RO considered 
it in the supplemental statement of the case provided to him 
in June 2004 and advised the veteran that the information he 
provided was not sufficient to verify his claimed stressor.  
He then replied in June 2004 that he had provided all the 
information he had about his experiences in Germany while 
guarding prisoners of war and there was nothing more he could 
recall.  These documents issued in connection with this 
appeal notified the claimant of the evidence considered, the 
pertinent laws and regulations and the reasons the claim was 
denied.  The record reflects that the veteran then responded 
that he had no additional evidence to submit.  

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the claimant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record and has obtained his separation examination 
report, his Separation Qualification Record and the VA 
treatment records identified by the veteran.  The veteran 
also submitted a private medical statement to support his 
claim.  In the course of developing his record the National 
Personnel Records Center (NPRC) reported that the veteran's 
service medical records may have been destroyed in a fire at 
NPRC in 1973.  In cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim has been undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The veteran 
has not claimed any treatment for PTSD while in service and 
he did not provide any service medical records in response 
the RO's request.  The Board does not find that additional 
development in this regard is warranted.  The records satisfy 
38 C.F.R. § 3.326.  As the veteran is not shown to have a 
verified stressor, a VA examination at this time is not 
necessary to decide the claim.  The Board finds that VA has 
done everything reasonably possible to assist the claimant 
and there is sufficient competent evidence of record to 
decide the claim, as set forth below.  See 38 C.F.R. 
§ 3.159 (c)(4).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and he has not identified any 
additional pertinent evidence.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issue being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).   

Law and Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Further, in order for service connection 
to be established, the veteran must have a current diagnosis 
of the claimed disease or injury related to service.

The Board initially notes that the veteran's physical 
examination for separation from service is negative for any 
complaints or finding of a psychiatric disorder.  A review of 
the record discloses that the veteran was seen for VA 
treatment in September 2003, where he related having 
flashbacks connected to his service time.  The diagnosis was 
depression and to rule out PTSD.  The veteran claims that his 
stressor occurred while he was guarding German prisoners of 
war (POW) while he was stationed in Germany.  In his June 
2004 PTSD Questionnaire he reported getting to Germany after 
the action had stopped and his duties were to guard POWs.  He 
claims that while performing this duty he was surrounded by 
POWs and one grabbed his rifle, but the other POWs subdued 
the prisoner.  He reported the incident to his superior who 
laughed.  He claims he still has that scene in his mind.  

The record does not show and the veteran has not claimed 
exposure to combat.  The RO denied the veteran's claim 
because his claimed stressor could not be verified.  In order 
to support his claim for service connection it is necessary 
that his claimed stressor be verified.  The record does not 
establish combat service and his Report of Separation does 
not reflect any combat awards.  According to this record the 
veteran arrived in Europe on April 28, 1945 and left Europe 
to return to the United States on August 21, 1945.  His 
Separation Qualification Record notes he served 5 months in 
Europe and that for two of the months he served as an 
instructor in an art class.  His military occupation was 
listed as Cartoonist.  

In the absence of combat service, the veteran's own lay 
testimony is insufficient to establish the occurrence of 
stressors and alleged stressors must be corroborated by 
credible supporting evidence.  As such, the Board must make a 
determination as to whether the veteran's alleged stressor is 
supported by credible evidence.

The veteran's claimed inservice traumatic event is not 
capable of verification by VA.  While the veteran has 
described his symptoms to support his claim of having PTSD, 
he has been unable to provide sufficient information for the 
RO to conduct a meaningful search to verify his claimed 
stressor of being threatened by the POWs he was guarding.  VA 
medical records for the period from 2000 to 2003 have been 
obtained and while the record in September 2003 included a 
diagnosis of rule out PTSD no specific stressor was 
identified.  The record reflects that the veteran came in 
because of a depressive mood, insomnia and nightmares for 
many years since WWII.  No previous psychiatric treatment was 
reported and earlier treatment records were negative for any 
psychiatric problems.   This evidence does not serve to 
verify the veteran's claimed stressor.  

The veteran also submitted a March 2004 statement from A. 
Baratta, M.D., who reported that the veteran had been his 
patient for more than forty years or a period that began 
approximately 18 years after service.  He had treated him for 
a variety of ailments and that of concern to him for several 
years was a recurring problem with depression and occasional 
panic attacks.  He noted that the veteran's condition had 
gotten worse since Desert Storm and in particular since the 
Iraq War.  There was no mention that the veteran described 
any stressful events from his service.  The physician noted 
that the veteran was occasionally delusional and had 
exhibited symptoms of major depression and he had directed 
the veteran to the VA to get treatment for depression.  The 
physician did not include a finding of PTSD and there was no 
reference any claimed stressor from service.  This statement 
does not serve to verify the veteran's claimed stressor or 
that he has PTSD as the result of an event from service which 
ended in 1946, approximately 18 years before he first sought 
treatment from Dr. Baratta.  Indeed, in his March 2004 
statement Dr. Baratta indicated that he became concerned 
during the past several years which indicated an even later 
onset for the veteran's psychiatric problems.

The VA advised the veteran that he needed evidence to 
corroborate his claimed stressor and he has not been able to 
provide or identify any evidence to support his claim of 
having PTSD as the result of an event from his service.  The 
Board does not doubt the veteran's sincere belief in the 
merits of his claim, but there is no evidence including lay 
evidence such as statements from family members or service 
comrades which corroborates the veteran's alleged stressor.  
In sum, there is no corroborating evidence to support his 
claim that he has PTSD as the result of a verified stressor 
from service.     

As the veteran does not have a verified inservice stressor 
upon which a diagnosis may be based, a VA examination is not 
necessary prior to a final determination by the Board. 38 
U.S.C.A. § 5103A(d).  Although a diagnosis of rule out PTSD 
is of record, this diagnosis was not based on a verified 
stressor.  Without credible supporting evidence of an 
inservice stressor the threshold legal requirement for 
establishing service connection for PTSD is not met and 
service connection for PTSD is denied.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


